Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rennex (US 4,936,030).
Rennex teaches a method, performed by a footwear system (shoe; Fig.1), the method comprising:
engaging a brake (ratchet) 44 of the footwear system during a first phase (heel impact interval) such that a spring 35 loads with an energy during a heel strike (i.e., compression of storage spring 35 by storage force plate 31 continues for the duration of heel impact interval; c.6:29-31; Figs.7-9); 
 disengaging the brake 44 of the footwear system during a second phase (thrust interval)  
such that the spring 35 releases the loaded energy during a heel lift (i.e., ratchets 44 are released at the beginning of the thrust interval, allowing storage spring 35 to expand to its uncompressed state and causing thrust force plate 36 to push against the running surface, thereby aiding the runner's propulsion into the air; c.6:42-47); 
where the second phase (thrust interval) follows the first phase (i.e., the runner's heel impacts the running surface and the resulting impact energy is transmitted to the front of the foot where it is briefly stored and then released from the front of the foot during takeoff; c.3:3-14).  

    PNG
    media_image1.png
    301
    434
    media_image1.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brown (US 7,605,482).
Brown teaches a method, performed by a footwear system (energy collector in sole of shoe; c.4:32-37), the method comprising:
engaging a brake (holder, e.g., catch and release mechanism) 20 (c.5:37-43) of the footwear system during a first phase (input and hold stages) 22/28 (Figs.1-2; c.1:43-48; c.2:38-41; c.3:1-12) such that a spring (energy collector) 16 (c.4:6-39) loads with an energy during a heel strike (i.e., foot strike utilized as input force 12, c.4:32-37); 
disengaging the brake 20 of the footwear system during a second phase (output stage) 32 such that the spring 16 releases the loaded energy during a heel lift (i.e., when receiver 14 moves away and input force 12 has changed state, energy collector is unlatched or released by holder 20; c.3:13-18; Fig.3), where the second phase 32 follows the first phase 22/28 (c.3:1-18; Figs.1-4).

    PNG
    media_image2.png
    480
    844
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    354
    698
    media_image3.png
    Greyscale

 				Allowable Subject Matter
Claims 1-16 are allowed.
Regarding claims 1 & 13, the prior art of record reviewed during search1 does not teach the claimed footwear system, comprising, inter alia, “a spring with a first end and a second end opposite the first end; a clutch configured to be coupled to the first end; and a brake configured to be coupled to the second end…, and where the spring is displacement-proportional” or the claimed method performed by a footwear system comprising, inter alia, “…where during the first phase, the one-way clutch moves from a first position to a second position, where during the second phase, the one-way clutch remains in the second position….”
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach the claimed method performed by a footwear system comprising, inter alia, “…where during the first phase, the one-way clutch moves from the first position to a second position, where during the second phase, the one-way clutch remains in the second position….” (claim 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 A limited number of text searches were performed in subclasses deemed relevant by the CPC Collaboration. See the file history search notes.